Name: Council Regulation (EEC) No 1244/84 of 27 April 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1983/84 delivery period
 Type: Regulation
 Subject Matter: European construction;  beverages and sugar;  Asia and Oceania;  prices
 Date Published: nan

 5 . 5 . 84 Official Journal of the European Communities No L 120/3 COUNCIL REGULATION (EEC) No 1244/84 of 27 April 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1983/84 delivery period THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to the Agreement between the Euro ­ pean Economic Community and the Republic of India on cane sugar (') and the Agreement in the form of an exchange of letters between them on the restoration to India of an agreed quantity of preferential sugar (2), Whereas the implementation of the Agreement on cane sugar is ensured within the framework of the management of the common organization of the sugar market ; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the Republic of India on the guaranteed prices for cane sugar in the 1983/84 delivery period, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for the 1983/84 delivery period is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . Article 2 The President of the Council is authorized to desig ­ nate the person empowered to sign the Agreement referred to in Article 1 in order to bind the Commu ­ nity . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of tht European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1984 . For the Council The President M. ROCARD (') OJ No L 190 , 23 . 7 . 1975, p. 35 . (2) See page 1 of this Official Journal .